

AMENDMENT FIVE
TO THE
TORCHMARK CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
Pursuant to Section 9.1 of the Torchmark Corporation Supplemental Executive
Retirement Plan as established effective January 1, 2007 (the “Plan”), Torchmark
Corporation (the “Company”) hereby amends the Plan, effective January 1, 2015 as
follows:
1.Section 2.4 of the Plan is replaced in its entirety and shall read as follows:
2.4    Annual Compensation Limit shall mean the limitation imposed by Section
401(a)(17) of the Code on annual compensation which may be taken into account
for purposes of computing benefits under a qualified retirement plan, including
the Pension Plan.
2.    Section 3.1 of the Plan is replaced in its entirety and shall read as
follows:
3.1    Eligibility Requirements. An Employee of an Employer whose annual
compensation from such Employer exceeds the Annual Compensation Limit shall
become a Participant in this Plan if and when such Employee is designated by the
Board (or a committee of the Board) as being eligible to participate in this
Plan.
3.    New Section 3.2 is added to the Plan and shall read as follows:
3.2    Frozen Retirement Benefit for Participants Entering the Plan Before 2015.
The Retirement Income under the Plan for a Participant whose annual compensation
from an Employer for any Plan Year after the Participant entered the Plan does
not exceed the Annual Compensation Limit is frozen as of the date prior to 2015
on which the Participant's Retirement Income is the highest.
4.    New Section 3.3 is added to the Plan and shall read as follows:
3.3    Frozen Retirement Benefit for Participants Entering the Plan After 2014.
An Employee who becomes a Participant after 2014 shall cease to be a Participant
on the last day of the first Plan Year during which the Participant's annual
compensation from an Employer does not exceed the Annual Compensation Limit.
Such Participant's Retirement Income under the Plan shall be frozen at the
amount accrued as of the last day of the Plan Year immediately preceding the
Plan Year during which such Employee ceased being a Participant.
5.    Section 4.2 of the Plan is replaced in its entirety and shall read as
follows:
4.2    Amount of Retirement Benefit. The monthly amount of a Participant’s
Retirement Income under this Plan in the form of a Single Life Annuity will be
determined in the following manner:
(a)    Determine the annual benefit which would be payable to the Participant as
a Single Life Annuity under Article III (but not including Sections 3.1.5 and
3.4 thereof) of the Pension Plan at the Participant’s Normal Retirement Date (or
Deferred Retirement Date if the Participant is retiring after his Normal
Retirement Date) without applying the Annual Compensation Limit and the Section
415 Limit,

1

--------------------------------------------------------------------------------



provided, however, that a Participant’s Final Average Compensation, for purposes
of this calculation, will be limited to $1,000,000. The calculation made
pursuant to this subsection (a) shall be made pursuant to said Article III (but
not including Sections 3.1.5 and 3.4 thereof) for each Participant
notwithstanding that the Participant may have his qualified retirement benefit
determined under a different formula within the Pension Plan or a different
qualified retirement plan, or notwithstanding that the Participant does not
participate in any qualified retirement plan. For purposes of this calculation,
each Participant's compensation shall be the Participant's Compensation as
defined in Article I of the Pension Plan, except that elective contributions
under the Torchmark Corporation Restated Deferred Compensation Plan shall be
included in the Participant's Compensation.
(b)    If the Participant is under age 65 on his or her date of retirement, (i)
multiply this amount by the fraction described in Section 1.1 of the Pension
Plan, then (ii) multiply this amount by the early retirement reduction factor
shown below:
Age                    Factor
            
55                     15%
56                     30%
57                     45%
58                     60%
59                     75%
60                     90%
61                     92%
62                     94%
63                     96%
64                     98%
65                     100%


For purposes hereof, a Participant’s “age” will be determined by the
Participant’s age on his birthday immediately preceding or coincident with his
date of retirement.
(c)    Subtract from this amount the annual benefit payable to the Participant
as a Single Life Annuity under the Pension Plan at the Participant’s retirement
date after applying the Annual Compensation Limit and the Section 415 Limit and
after applying the applicable early retirement reduction factors contained in
the Pension Plan. In the case of a Participant whose qualified retirement
benefit is not calculated under the Pension Plan or a Participant who does not
have a qualified retirement benefit, the amount determined under this subsection
(c) shall be calculated as if the Participant were a participant in the Pension
Plan for his entire career with his benefits being determined under the benefit
formula contained in Section 3.1 of the Pension Plan. In the case of a
Participant whose qualified retirement benefit is calculated only in part under
the Pension Plan (for example, a Participant who, for a part of his career, was
covered under a qualified plan other than the Pension Plan), the amount
determined under this subsection (c) shall be calculated as if the Participant
were a participant in the Pension Plan for his entire career with his benefits
being determined under the benefit formula contained in the Pension Plan which
applied to the Participant for that part of his career in which he was a
participant in the Pension Plan.
(d)    Divide the result by twelve (12).

2

--------------------------------------------------------------------------------



(e)    The resulting amount, if any, is the monthly benefit payable under this
Plan as a Single Life Annuity at the Participant’s benefit commencement date, as
described in Section 4.1 above.
(f)    A Participant who retires prior to age 55 or who has less than 10 full
years of Vesting Service (as defined in the Pension Plan) will not be eligible
for a benefit under this Plan.
(g)    In the case of a Participant who, at retirement or other termination of
employment, is entitled to receive benefits under the Torchmark Corporation
Supplementary Retirement Plan, as established effective January 1, 1983, and as
restated effective January 1, 1992 (the "Prior Plan"), which are greater than
the benefits payable to the Participant under this Plan, such Participant shall
receive such greater benefits instead of the benefits provided under this Plan.
Otherwise, the benefits provided under this Plan are in lieu of the benefits
payable under the Prior Plan, and no Participant shall be eligible to receive
benefits from both the Prior Plan and this Plan.


Done this the 30th day of April, 2015.
TORCHMARK CORPORATION




By: /s/ Carol A. McCoy
Its: Vice President, Associate Counsel &
Corporate Secretary

3